Reade, J.
The simple story in the plaintiff's bill strongly moves the- conscience of the judge to give the relief which he seeks.
We are clearly of the opinion, that all the choses in action, which the defendant had received for and on account of the plaintiff, at any time, even when he was a slave, and which hé held in hand at and after the time when the plaintiff was emancipated, were held in trust for the plaintiff. And for this the plaintiff is entitled to a discovery, and an account. *360Tbe demurrer is therefore overruled; for a demurrer bad as to part is bad as to tbe whole. Adams' Equity 335.
We do not think it necessary to decide now, at what time, .■and by what means, the plaintiff was emancipated. It will be proper, therefore, for the defendant to discover all the choses in action which he has received at any time, for and on account •of the plaintiff, and all the money collected, and when, and ■of whom; for we purposely pretermit the decision of the question, how far the defendant may be liable for everything he received, while the plaintiff was the slave of persons other than himself — as whether, if he did not hold the funds as trustee for the slave, he did for the owner of the slave; and whether 'the consent of the owner that the plaintiff might earn the funds in controversy, though imperfect at the time, will not, the same never having been withdrawn, enure to the benefit of the plaintiff, and be perfected with his emancipation, and his status as a citizen. Demurrer overruled. This will be certified, &c.
Per Curiam. Demurrer overruled.